Case:20-01947-jwo Doc #:166 Filed: 07/17/2020 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

In re:
Chapter 11
BARFLY VENTURES, LLC, et al.," Hon. James W. Boyd
Jointly Administered
Debtors. Case No. 20-01947-jwb

/

 

MOTION TO APPROVE STIPULATED RELIEF

NOW COMES Innovo Development Group, L.L.C. (“Innovo”), by and through its
attorneys, Wardrop & Wardrop, P.C. and for its Motion to Approve Stipulated Relief
states:

1. This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§
157 and 1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and
1409. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b).

2. On June 3, 2020, Barfly Ventures, LLC, ef al.’ (“Debtors”) filed voluntary
Petitions for relief under Chapter 11 of the U.S. Bankruptcy Code.

3. The statutory bases for the relief requested herein are §§ 362 and 544 of
the Bankruptcy Code, Rules 4001 and 6007 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”) and LBR 4001-3 and 9013.

4. The facts and circumstances supporting Innovo’s Motion are set forth in the
Stipulation for Relief Regarding Abandonment of Debtors’ Interest in Liquor License
owned by HopCat — Royal Oak, LLC, a copy of which is attached hereto as Exhibit A and
fully incorporated herein.

5. In simple terms the Stipulation recognizes that Innovo has a first priority

 

1 The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274) 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC, (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann
Arbor, LLC (5229), HopCat-Chicago LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC
(8519), HopCat- GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a
HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a KC, LLC
and TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoin, LLC (2999), HopCat-Louisville, LLC
(0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC
(0616), HopCat- Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The
Waldron Public House LLC and McFadden’s Restaurant Saloon)(4255).
Case:20-01947-jwo Doc #:166 Filed: 07/17/2020 Page 2 of 2

security interest in the Liquor License owned by HopCat — Royal Oak, LLC, one of the
Debtors (the “Royal Oak Liquor License”), and that the value of the Royal Oak Liquor
License is less than the debt owed to Innovo by HopCat — Royal Oak, LLC, such that the
Liquor License is of no value to the Debtors. Further it is not necessary to Debtors’
reorganization as Debtors no longer operate at the former Royal Oak, Michigan location.

6. Innovo requests that the Court enter an Order approving the relief sought in
the Stipulation: that the Debtors’ interest in the Royal Oak Liquor License be deemed
abandoned and that Innovo be granted relief from stay to protect and transfer its interest
in the Royal Oak Liquor License, including the right to proceed to effectuate a transfer of
change the ownership to Innovo or its designee with the Michigan Liquor Control
Commission.

WHEREFORE, Innovo Development Group, L.L.C. prays that the Court enter an
Order, substantially in the form attached hereto as Exhibit B, deeming the Debtors’
interest in the Royal Oak Liquor License be abandoned and that Innovo Development
Group, L.L.C. be granted relief from the automatic stay to protect its interest in the Royal

Oak Liquor License in addition to such other relief as is just.
Respectfully submitted,

WARDROP & WARDROP, P.C.,
Attorneys or Innovo Development, LLC

7
\ CS]

| _ ha

Dated: July 16, 2020 By NZ pao) \/ JH pa
Roxen Wardrop. (P31639)
Denise D. Twinney (P40735)
300 Ottawa Avenue, NW, Suite’
Grand Rapids, MI 49503
Telephone: (616) 459-1225
bkfilings@wardroplaw.com
robb@wardroplaw.com
denise@wardroplaw.com

 
  

483201071420.Motion
